Citation Nr: 1608929	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a monthly housing allowance at the rate allowable under the Post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2008 to September 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 administrative decision by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Eduction (VR&E) Division.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2015, the Veteran testified at a Board Central Office hearing before the undersigned; a transcript of that hearing is of record.

The record before the Board includes the Veteran's paper VA VR&E file.  The Board observes that there are electronic records within Virtual VA and the Veterans Benefits Management System; however, those records do not pertain to the Veteran's VR&E claim.


FINDING OF FACT

The Veteran's eligibility to elect the Post-9/11 GI Bill (Chapter 33) housing allowance for Vocational Rehabilitation and Education program participants is not prohibited by the Memorandum of Understanding between VA and Disabled American Veterans.


CONCLUSION OF LAW

The Veteran is entitled to the Post-9/11 GI Bill (Chapter 33) housing allowance for veterans participating in VA Vocational Rehabilitation and Education programs.  Post-9/11 Veterans Educational Assistance Improvements Act of 2010, Pub. L. No. 111-377, 124 Stat.4106, 4122  (Jan. 4, 2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33, known as the Post-9/11 GI Bill, which represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time , including the Post-9/11 Veterans Educational Assistance Improvements Act of 2010, which went into effect on August 1, 2011.  Effective August 1, 2011, a veteran eligible for the Post-9/11 GI Bill is eligible to elect to receive the monthly basic allowance for housing payments that are received by active duty service members while the veteran is participating in the VR & E program.  See Post-9/11 Veterans Educational Assistance Improvements Act of 2010, Pub. L. No. 111-377, 124 Stat.4106, 4122  (Jan. 4, 2011).

The Veteran's basic eligibility for the Post-9/11 GI Bill is not at issue.  Rather, his entitlement to elect the basic allowance for housing under the August 1, 2011, change to the Post-9/11 GI Bill was denied on the basis that he was held to a Memorandum of Agreement between VA and the Disabled American Veterans and, therefore, held to the rate allowed under that agreement.  He has appealed that determination.

In that VA has disallowed the Veteran's election to use his Post-9/11 GI Bill rate of basic allowance for housing based solely on the terms of the Memorandum of Agreement, the Board must turn to the provisions of that document in order to decide this appeal.

During the Veteran's participation in the On-the-Job Training Program for National Service Officers of the Disabled American Veterans, via VA's VR & E program, the Veteran worked under a Memorandum of Agreement (MOA) between Disabled American Veterans and VA.  Copies of a March 2011 version of the MOA and a July 2012 version of the MOA are within the Veteran's VR & E file.  The document describes the various aspects of the program, including description of a VA Monthly Subsistence Allowance.  The Board observes that this allowance, in both agreements, is less than the housing allowance under the Post-9/11 GI Bill.  The Veteran is simply seeking the greater benefit in this appeal.

Both the March 2011 MOA and the July 2012 MOA include a statement immediately following the area describing the VA Monthly Subsistence Allowance as follows:  "The monthly rate of subsistence allowance payable is subject to change based on Congressional action."  Public Law Number 111-377, which provided allowance for basic allowance for housing payments that are received by active duty service members while participating in the VR & E program, was undoubtedly Congressional action.  Moreover, according to the Veteran's March 2015 hearing testimony, the VR & E office sent him notice of the August 1, 2011, change in the law shortly after its enactment.  Based upon this, the Veteran filed for his entitlement to the Post-9/11 GI Bill rate of basic allowance for housing.  The Board also observes that neither the March 2011 nor the July 2012 MOA explicitly disallow election of the Post-9/11 basic allowance of housing rate for eligible veterans participating in the program.

Thus, the agreement at issue allows for a change in the rate of subsistence pay with Congressional action; during the period at issue there was Congressional action allowing for the benefit sought; and the agreement at issue does not explicitly disallow the benefit sought.  The Board, therefore, finds that the Veteran is entitled to elect and to receive the Post-9/11 rate of basic allowance for housing for those participating in VR & E programs.  


      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to election and receipt of the basic allowance for housing rate allowable under Chapter 33, the Post-9/11 GI Bill, for veterans participating in VA Vocational Rehabilitation and Education programs is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


